Citation Nr: 1631139	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection of a gunshot wound to the left leg.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Certified Claims Agent


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to November 1970.

The Veteran's claim for service connection is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit.  The Veteran's claim for TDIU is before the Board on appeal from a June 2013 rating decision by the RO in San Diego, California, which denied the benefit.

The Veterans claim for service connection of a gunshot wound to the left leg was previously adjudicated by the Board in April 1971.  This decision was final, as was discussed in the Board's June 2015 decision.  However, in that same decision, the Board reopened the April 1971 claim for service connection, and remanded the claim for further evidentiary development.  The Board also remanded the Veteran's claim for TDIU in June 2015 in order to obtain additional development.  The development having been completed, these claims are once again before the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran's claim for service connection of a left leg wound was previously reopened by the Board in June 2015 after a final decision on the claim in April 1971.  

2. In June 2015, the Board ordered that the Veteran be provided with a VA medical examination in relation to both his claim for service connection and his claim for TDIU.
  
3. The Veteran was provided with notice of a scheduled VA medical examination via a September 22, 2015 letter which was mailed to the Veteran's most recent address and was not returned as undelivered.

4. The Veteran failed to present to the VA medical examination on October 9, 2015 for which he was given notice.

5. The Veteran has not provided any showing of good cause for his failure to report to the October 2015 VA medical examination.


CONCLUSIONS OF LAW

1. The Veteran's claim for entitlement to service connection of a gunshot wound to the left leg is denied.  38 C.F.R. § 3.655(b) (2015).

2. The Veteran's claim for entitlement to TDIU is denied.  38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Implicit in these duties is the requirement that the Veteran be provided with notice of any decisions in his case or of any event in relation to the Veteran's claim for which the Veteran's attendance is required, such as a medical examination.  

The Board is aware that a January 7, 2016 letter sent to the Veteran at his last known address was returned to VA as undeliverable.  However, to date VA has received no information that the Veteran's mailing address has changed.  Moreover, the record reflects that VA has taken reasonable steps to attempt to locate the Veteran.  In fact, a July 25, 2016 report created by the RO indicates that VA staff has recently attempted contact with the Veteran through several addresses and phone numbers, even attempting to visit the Veteran's most recent address in order to locate the Veteran for notice purposes.  Furthermore, on July 28, 2016 notice was sent to the Veteran's last known mailing address asking the Veteran to update his contact information.  The steps taken by the RO indicate that VA has exhausted all reasonable methods of locating the Veteran in order to provide him with notice of all actions and decisions, and the Board finds that any further attempt to locate the Veteran would be futile.  

That said, after reviewing the record, the Board finds no other defects in the notice and assistance that has been provided to the Veteran.  Accordingly, VA has met all statutory and regulatory duties to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Analysis

As was discussed above, the Veteran's claim for service connection of a left leg gunshot wound was originally decided by VA in April 1971.  The claim was then reopened as part of the Board's June 2015 decision.  In this decision the Board reopened the Veteran's claim for service connection under the provisions of 38 C.F.R. § 3.156.  The Board then remanded the claim to the agency of original jurisdiction in order for the Veteran to be provided with a VA medical examination of his left leg, so as to obtain medical evidence on any impact or projectile wound that the Veteran may have suffered.  In this same decision, the Board also remanded the Veteran's claim for TDIU in order to provide the Veteran with a VA medical examination so as to obtain medical opinion evidence on the impact of the Veteran's service connected disabilities on his employability.  

In compliance with the Board's remand instructions, the Veteran was then scheduled for a VA medical examination on October 9, 2015.  Notice of this examination was mailed to the Veteran's last known mailing address on September 22, 2015.  It was not returned as undelivered.  In addition to this notice, the claims file includes an examination report from October 9, 2015 which reports that the Veteran did not present for his VA medical examination.  

38 C.F.R. § 3.655(b) states that when a claimant fails, without good cause, to report for a VA medical examination scheduled in conjunction with a reopened claim for a benefit which was previously denied, or in conjunction with a claim for an increase, "the claim shall be denied."  It is quite clear in this case that the Veteran's claim for service connection is a reopened claim which was previously denied by VA.  Additionally, the United States Court of Appeal for Veteran's Claims has held that a claim for TDIU, "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the Veteran's claim for TDIU is a claim for an increase, and not an original compensation claim.

This finding mandates that the Veteran's claims for service connection and TDIU be denied in light of his failure to appear for the VA medical examination, unless the record contains a showing of "good cause" for the Veteran's failure to appear.  See 38 C.F.R. § 3.655(a).  The term "good cause" is defined in 38 C.F.R. § 3.655(a) as including illness, death of an immediate family member, or other similar situations.  To date, the Veteran has provided no explanation for his failure to appear at the VA medical examination for which proper notice was provided to his last known mailing address.  While later correspondence to the Veteran at this address was returned as undelivered, the letter informing him of his VA examination was not.  VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet. App. 517, 525   (2014).  There is no evidence to contradict the presumption that this letter was mailed to the Veteran and delivered to that address.  Accordingly, the Board finds that a showing of good cause has not been made, and so 38 C.F.R. § 3.655(b) mandates that both the Veteran's reopened claim and his claim for increase be denied.


ORDER

1. Service connection of a gunshot wound to the left leg is denied.  

2. A total disability rating based on individual unemployability is denied. 




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


